Campbell, J.
The appellant’s brief recites that the question involved here is, “Does the record contain evidence legally sufficient to support the *280verdict and judgment that plaintiff suffered a total loss of time due to disability caused by the injuries she sustained in May 1962?” It is further stated: “As all the assignments of error deal with the sole question involved in this appeal, and present one question of law for decision by the Court, all the assignments of error will be argued together.” This broadside reference to the errors assigned by counsel does not conform with Rule 28 of the Rules of Practice of this Court. A motion was made to amend the brief in order to conform with Rule 28. Whether this motion is allowed or not, this record presents only the single question as to whether there was sufficient evidence to withstand defendant’s motion of nonsuit and to require the case to be submitted to the jury.
We hold that there was sufficient evidence in the record, taken in the light most favorable to the plaintiff, [Aaser v. Charlotte, 265 N.C. 494, 144 S.E. 2d 610 (1965)], from which a jury could find that the objective and subjective complaints of the plaintiff resulted from the injuries sustained in the fall and the treatment therefor, and that these complaints have lead to the total loss of time by the plaintiff from any occupation.
While the defendant offered testimony from Dr. Pfeiffer that “[i]t is my opinion that the fall did not have anything to do with the subsequent arachnoiditis,” the testimony of the plaintiff, together with the other medical testimony, raised a question for the jury. The medical testimony meets the test laid down in Lockwood v. McCaskill, 262 N.C. 663, 138 S.E. 2d 541 (1964).
All assignments of error to the charge of the trial judge have been abandoned under Rule 28 (supra). The factual situation was presented to the jury by the trial judge in a fair and impartial charge unexcepted to. In law we find
No error.
Parker and YaughN, JJ., concur.